Dear Mr. Kees:
You have asked for an opinion from this office regarding the legality of an exchange of parish property for another parcel owned by a private corporation under the provisions of LSA-R.S.33:4711. You have also asked whether the language of the statute, that deals with private persons, includes corporations in the meaning of that term.
LSA-R.S. 33:4711 states, in pertinent part:
          Police juries may sell or exchange with other political corporations of this state, and may sell or lease to the other political corporations or private persons, any property owned by the police jury or the parish, when such property is no longer needed for public purposes . . .
A strict reading of the statute limits the right of exchange to "other political corporations of this state". In the case of private persons, be they individuals or corporations, the options available to the parish are limited to sale or lease. It should be noted that the Legislature granted municipalities wider latitude in LSA-R.S. 33:4712, providing them with the option to exchange property with private persons, which would include corporations.
Due to the fact that Vernon Parish did not have a population in 1970 of more than 325,000 persons (1990 census was 61,961), the provisions of Part V-A, R.S. 48:711, et seq., do not apply. See. R.S. 48:719. These sections are the only ones that permit alternative methods of disposal of parish property. Section 718 would permit an exchange with a private person or a corporation.
Therefore, due to the fact that LSA-R.S. 33:4711 does not permit an exchange of parish property with a private person, only with other political corporations of this state, we do not have to reach the question of whether the term "private person", as used in the statute, includes a private corporation.
We hope this is responsive to your inquiry, however should you have any additional questions or comments, please contact the undersigned at your convenience.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
BY: ______________________________________
                                   Robert B. Barbor Assistant Attorney General
RPI/RBB/tp